301 N.Y. 679 (1950)
The Rector, Church Wardens and Vestrymen of the Church of the Holy Trinity in the City of Brooklyn et al., Respondents,
v.
John H. Melish et al., Appellants, and James P. De Wolfe, as Bishop of The Diocese of Long Island, Respondent.
Court of Appeals of the State of New York.
Submitted October 2, 1950.
Decided October 5, 1950
Theodore Kiendl and Jackson A. Dykman for motion.
Raphael H. Weissman opposed.
Motions granted and appeal dismissed, with costs and $10 costs of motions, upon the ground that no constitutional question was properly raised in the courts below. (See Matter of O'Neill v. Board of Regents, 298 N.Y. 777; Jongebloed v. Erie R. R. Co., 296 N.Y. 912; City of New Rochelle v. Closter, 296 N.Y. 506.)